              Case 1:20-cv-02025-DLF Document 8 Filed 10/30/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

  BONNIE PLOTKIN,

             Plaintiff,

                            v.                            Civil Action No. 20-2025 (DLF)

  UNITED STATES OF AMERICA,

             Defendant.


                           DEFENDANT’S ANSWER TO COMPLAINT

           Defendant United States of America, by and through undersigned counsel, hereby

answers Plaintiff Bonnie Plotkin’s Complaint as follows:

                                              DEFENSES

                                              First Defense

           Plaintiff’s claims are subject to, and limited by, the Federal Tort Claims Act, 28 U.S.C.

§§ 1346(b), 2671 et seq. (“FTCA”).

                                            Second Defense

           This Court is without jurisdiction to grant any relief beyond that for which the United

States has waived sovereign immunity under the FTCA.

                                             Third Defense

           Plaintiff has not served the Smithsonian Institution as required by Fed. R. Civ. P.

4(i)(2).

                                            Fourth Defense

           Defendant and its agents, servants, and employees exercised reasonable care and deny

committing any negligent or wrongful act or omission, and deny proximately causing the
             Case 1:20-cv-02025-DLF Document 8 Filed 10/30/20 Page 2 of 5




damages alleged.

                                            Fifth Defense

        Any injuries or damages sustained by Plaintiff were caused by her own fault and

contributory negligence.

                                            Sixth Defense

        Plaintiff has failed to mitigate her damages, if any.

                                           Seventh Defense

        Defendant reserves the right to amend, alter, and supplement the defenses contained

in this Answer as the facts and circumstances giving rise to the Complaint become known to

it through the course of the litigation.

                        RESPONSES TO NUMBERED PARAGRAPHS

        Answering specifically each paragraph of the Complaint, using the same headings and

numbering used in the Complaint, Defendant answers as follows: 1

                                  JURISDICTION AND VENUE

        1.      The allegations in Paragraph 1 assert legal conclusions to which no response is

required.

        2.      The allegations in Paragraph 2 assert legal conclusions to which no response is

required.

        3.      Defendant admits that Plaintiff filed an administrative tort claim with the

Smithsonian Institution (“Smithsonian”) on or around December 31, 2019. Defendant respectfully

refers the Court to Plaintiff’s administrative tort claim for a full and accurate statement of its




1
        To the extent the headers in the Complaint can be construed as allegations of fact, all
such allegations are denied.
                                                  2
            Case 1:20-cv-02025-DLF Document 8 Filed 10/30/20 Page 3 of 5




contents.

       4.      Defendant admits that the Smithsonian denied Plaintiff’s claim by letter dated July

1, 2020. Defendant further admits that Smithsonian investigated Plaintiff’s claim. Defendant

further admits that Smithsonian denied the claim because it found an insufficient basis to conclude

that Plaintiff was injured as the result of any negligence on the part of Smithsonian. Defendant

respectfully refers the Court to Smithsonian’s July 1 letter for a full and accurate statement of its

contents.

       5.      Defendant admits that Plaintiff brought the instant action pursuant to the FTCA.

                                            PARTIES

       6.      Defendant lacks information or knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 6.

       7.      The allegations in Paragraph 7 assert legal conclusions to which no response is

required. To the extent a response is deemed required, Defendant admits that Plaintiff’s claims

against Smithsonian are subject to, and limited by, the FTCA.

       8.      Defendant admits that Smithsonian was established by Congress as a trust

instrumentality of the United States.

       9.      Defendant admits that Smithsonian controlled, owned, and operated the National

Museum of African American History and Culture (hereinafter, the “Museum”) and that

Smithsonian was responsible for its maintenance.

                                              FACTS

       10.     Defendant admits that Plaintiff visited the Museum on July 26, 2019.

       11.     Defendant admits that Plaintiff was standing by the marble seating area outside of

the entrance of the Museum. Defendant lacks information or knowledge sufficient to form a belief


                                                 3
              Case 1:20-cv-02025-DLF Document 8 Filed 10/30/20 Page 4 of 5




as to the truth of Plaintiff’s allegation that she was with her family and therefore denies this

allegation.

       12.       Defendant admits that the water feature located near the entrance to the Museum

did not contain water on July 26, 2019. Defendant denies all remaining allegations in this

paragraph.

       13.       Defendant admits that the water feature located near the entrance to the Museum

was empty. Defendant lacks information or knowledge sufficient to form a belief as to the truth

of the remaining allegations in this paragraph.

       14.       Denied.

       15.       Defendant lacks information or knowledge sufficient to form a belief as to the

truth of the allegations in this paragraph.

       16.       Defendant admits that Museum security brought Plaintiff a wheelchair. Defendant

lacks information or knowledge sufficient to form a belief as to remaining allegations in this

paragraph.

       17.       Defendant lacks knowledge and information sufficient to form a belief as to truth

of the allegations in this paragraph. Defendant denies that any injury or loss that Plaintiff incurred

was proximately caused by any negligence, wrongful act, or omission by Smithsonian.

                                               COUNT I
                                              (Negligence)

       18.       Defendant incorporates, by reference, its responses to Paragraphs 1 through 17.

       19.       The allegations in Paragraph 19 assert legal conclusions to which no response is

required. To the extent the allegations are deemed factual in nature, Defendant admits only that

any duty owed to Plaintiff is defined by District of Columbia law. Defendant denies the remaining

allegations contained in Paragraph 19.

                                                   4
          Case 1:20-cv-02025-DLF Document 8 Filed 10/30/20 Page 5 of 5




       20.    Denied.

       21.    Denied.

       22.    Denied.

       The next paragraph of the Complaint contains Plaintiff’s prayer for relief to which no

response is required. To the extent an answer may be deemed necessary, Defendant denies that

Plaintiff is entitled to the relief requested or to any relief whatsoever. Except to the extent

expressly admitted or qualified above, Defendant denies each and every allegation in the

Complaint.

DATED: October 30, 2020                    Respectfully submitted,

                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney

                                           DANIEL F. VAN HORN
                                           D.C. BAR No. 924092
                                           Chief, Civil Division

                                       By: /s/ Brenda González Horowitz
                                           BRENDA GONZÁLEZ HOROWITZ
                                           D.C. Bar No. 1017243
                                           Assistant United States Attorney
                                           U.S. Attorney’s Office, Civil Division
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           Tel: (202) 252-2512
                                           Brenda.Gonzalez.Horowitz@usdoj.gov

                                           Counsel for United States of America




                                              5
